DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        SHANNON JOY REDASH,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D21-92

                               [May 13, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Debra Moses Stephens and Bradley Harper, Judges; L.T.
Case Nos. 50-2018-CT-002948-AXXX-MB and 50-2018-AP-000108-
AXXX-MB.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   David Aronberg, State Attorney, and Joseph R. Kadis, Assistant State
Attorney, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.